PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rafay, Peter
Application No. 17/261,856
Filed: 20 Jan 2021
For: ADDITION INTO THE FUEL MIXTURE OF NUCLEAR FUEL FOR NUCLEAR REACTORS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for a corrected patent application publication under 37 CFR 1.221(b), received on October 14, 2021, for the above-identified application.

The request is DISMISSED.

Applicant requests that the application be republished because the patent application publication contains allegedly material errors in the specification. 

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records….Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  As discussed in MPEP 1130(II)(A), a material mistake must affect the public’s ability to appreciate the technical disclosure of the patent application publication or to determine the scope of the provisional rights that an applicant may seek to enforce upon issuance of a patent.  An error in the claims, the (effective) filing date of the application, or a serious error in the written description or drawings that is necessary to support the claims may be a material error.  

The errors noted in the specification are not material Office errors as defined under 37 CFR 1.221(b).  In particular, the errors in the specification do not affect the public’s ability to appreciate the technical disclosure of the patent application or to determine the scope of the provisional rights that an applicant may seek to enforce upon issuance of a patent.  The errors also do not affect the understanding of the claims or filing date.  

For correction of errors that are not material mistakes, applicant is advised that a “request for republication of an application previously published” may be filed under 37 CFR 1.221(a).  Such a request for republication “must include a copy of the application compliance with the Office’s electronic filing system requirements and be accompanied by the publication fee set forth in 
§ 1.18(d) and the processing fee set forth in § 1.17(i).”  If the request for republication does not comply with the electronic filing system requirements, the republication will not take place and the publication fee set forth in § 1.18(d) will be refunded.  The processing fee will be retained.

A guide for filing a request for a Pre-Grant Publication, such as a request for republication, may be found on the link below: 

http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp

http://www.uspto.gov/ebc/portal/efs/pgpub_quickstart.pdf

Any request for republication under 37 CFR 1.221(a), must be submitted via the EFS system, as a “Pre-Grant Publication”.

Inquiries relating to this matter may be directed to the undersigned at (571) 272-6692. Inquiries concerning the Pre-Grant Publication, or republication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/
  
Christopher Bottorff
Petitions Examiner
Office of Petitions